Citation Nr: 0411230	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for central lobular 
emphysema secondary to asbestos exposure.

2.  Entitlement to service connection for removal of the left 
testicle.

3.  Entitlement to increased (compensable) rating for dermatitis 
of the left feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to November 1974.

This appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.   


REMAND

On his substantive appeal, the veteran had requested that he be 
afforded a hearing before a member or members of the BVA at a 
local office.  However, inasmuch as that was not done, it is 
necessary to Remand this case to schedule such a hearing.

To ensure full compliance with due process requirements, the case 
is REMANDED to the RO for the following development:

Appropriate action should be taken by the RO, in accordance with 
the veteran's request to schedule the veteran for a Veterans Law 
Judge, Board of Veterans' Appeals at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).





